RICHLI, Acting P. J., Concurring and Dissenting.
I must respectfully dissent. In my view, the gravamen of the fourth cause of action as well as the sixth cause of action of the cross-complaint was wholly unrelated to any *788protected activity. Accordingly, the trial court should have denied the special motion to strike (SLAPP motion) in its entirety.
Even if I agreed with the majority on the merits, I would still dissent from its disposition. Its “slice and dice” approach—striking particular allegations, rather than an entire cause of action—violates Code of Civil Procedure section 425.16 (the SLAPP Act). The SLAPP Act does not authorize us to rewrite the pleadings.
Last, but not least, while I do agree with the majority that the public prosecutor exception (Code Civ. Proc., § 425.16, subd. (d)) did not apply in this case, I do so because the cross-complaint was not brought by the city attorney, rather than because it was not brought in the name of the People. Hence, I decline to become embroiled in the majority’s extended disagreement with City of Long Beach v. California Citizens for Neighborhood Empowerment (2003) 111 Cal.App.4th 302 [3 Cal.Rptr.3d 473],
I do appreciate the clear statement of facts as well as the well-organized structure of the majority opinion, as these make my job of dissenting that much easier.
A. Dissent from “PRELIMINARY ISSUES.”
Preliminarily, I disagree somewhat with part A.3. of the majority opinion, entitled “PRELIMINARY ISSUES,” which deals with the interpretation of the fourth cause of action.
No law school is ever going to hold up the cross-complaint as a model of good legal drafting. In the words of the court in Scott v. Metabolife Internat., Inc. (2004) 115 Cal.App.4th 404 [9 Cal.Rptr.3d 242], the cross-complaint “contains a number of . . . allegations that are simply inconsequential fluff. It is these allegations that appear to have invited the instant section 425.16 motion [as] the wolf invited Little Red Riding Hood into grandma’s house. Had plaintiff’s counsel more carefully drafted the [cross-]complaint, restricting it only to the facts relevant to each cause of action, counsel might have avoided this motion entirely.” (Id. at p. 410.) Nevertheless, “a pleading . . . must be liberally construed, with a view to substantial justice between the parties.” (Code Civ. Proc., § 452.)
The fourth cause of action incorporates all of the “General Allegations.” (Some capitalization omitted.) It then alleges that “Singletary has engaged and continues to engage in unlawful, unfair and fraudulent business acts and practices, as more fully set forth above, including but not limited to bribing Grimsby and now attempting to profit by that crime ... in violation of *789various state and federal statutes, including without limitation, 18 U.S.C. § 666, California Government Code sections 1090 et seq., California Code of Civil Procedure section 128.7, subdivisions (b) and (f), and California Civil Code sections 3517 and 3521.”
In connection with the fourth cause of action, the City of Colton (the City) requests “injunctive relief and restitution orders requiring Singletary to: (a) construct those portions of the Infrastructure which remain to be constructed; (b) reimburse [the City] for the portions of the Infrastructure which [the City] has already constructed; (c) cease and desist from seeking to profit by his own admitted bribery of Grimsby.”
The “General Allegations” allege Singletary’s bribery, as well as Singletary’s filing of the underlying complaint in this action. However, those are not the only ways in which Singletary is allegedly “attempting to profit.” The cross-complaint also alleges that Singletary has “concealed] the [1992] Contract from [the City].” It further alleges that he has rejected the City’s demand that he perform the 1992 contract and construct the improvements. Finally, it alleges that the City has already spent up to $1 million to construct infrastructure improvements.
Hence, I do not agree that the fourth cause of action somehow combines “two separate causes of action . . . .” (Maj. opn., ante, at p. 765.) Rather, the City’s theory is that Singletary’s illegal act of bribery infects any subsequent attempts to profit from the bribery. Significantly, the fourth cause of action does not expressly allege that those attempts to profit include his lawsuit against the City. Indeed, the fourth cause of action does not mention the filing of that lawsuit at all. I do agree with the majority that, by citing Code of Civil Procedure section 128.7, the cross-complaint implicitly alleges that the attempts to profit include the filing of the complaint. However, this is hardly a “separate cause of action.” It is not even “half of the cause of action . . . .” (Maj. opn., ante, at pp. 765-766.) As I will discuss further below, it is little more than a makeweight.
B. Dissent from “PROTECTED ACTIVITY.”
I also disagree with part A.4. of the majority opinion, entitled, “PROTECTED ACTIVITY.” Although the majority correctly states the “gravamen” test, it then goes on to misapply it.
“ ‘ “[A] plaintiff cannot frustrate the purposes of the SLAPP statute through a pleading tactic of combining allegations of protected and nonprotected activity under the label of one ‘cause of action.’ ” [Citation.] Conversely, a defendant in an ordinary private dispute cannot take advantage of *790the anti-SLAPP statute simply because the complaint contains some references to speech or petitioning activity by the defendant. [Citation.] [Thus] it is the principal thrust or gravamen of the plaintiff’s cause of action that determines whether the anti-SLAPP statute applies [citation], and when the allegations referring to arguably protected activity are only incidental to a cause of action based essentially on nonprotected activity, collateral allusions to protected activity should not subject the cause of action to the anti-SLAPP statute.’ [Citation.]” (Raining Data Corp. v. Barrenechea (2009) 175 Cal.App.4th 1363, 1369 [97 Cal.Rptr.3d 196].)1
For example, in Baharian-Mehr v. Smith (2010) 189 Cal.App.4th 265 [117 Cal.Rptr.3d 153], Baharian-Mehr asserted causes of action against Smith and Smith’s brother for, among other things, breach of fiduciary duty, constructive fraud, and a constructive trust. (Id. at p. 270.) He alleged that Smith and his brother had mismanaged corporate funds by, among other things, keeping erroneous accounting records; failing to deposit receipts; continuing to pay the brother after he quit; hiring political consultants for their personal gain; paying Smith’s personal attorney; failing to pay employees all wages due, resulting in litigation; hiring a private investigator in connection with former employees’ wage and hour litigation; and causing the corporation to sue the brother. (Id. at pp. 269-270.) Smith filed a SLAPP motion, which was denied. (Id. at p. 270.)
Smith argued that the allegations about hiring attorneys and a private investigator in connection with the wage and hour litigation, as well as the allegation about causing the corporation to sue his brother, related to protected activity. (Baharian-Mehr v. Smith, supra, 189 Cal.App.4th at p. 272.) The appellate court nevertheless held that the SLAPP motion was properly denied because the challenged causes of action did not arise out of protected activity. (Id. at pp. 273.) Indeed, it held that the SLAPP motion was frivolous. (Id. at p. 275.)
The court explained: “Baharian-Mehr’s allegations relating to the hiring of attorneys and filing a lawsuit ... do not constitute the ‘overall thrust’ of the complaint, which relates to mismanagement and misuse of corporate funds. The payment of attorneys and hiring of a private investigator constitute only a few of many examples of such mismanagement. The list of specific alleged misuses of corporate funds, for example, constitutes almost two pages of the complaint. The gravamen of Baharian-Mehr’s complaint is not that Smith’s *791petitioning activity caused him harm, but that his wasteful and unnecessary spending on attorneys and investigators did. In this instance, the mention of protected activity is ‘only incidental’ to a business dispute based on nonprotected activity. [Citation.]” (Baharian-Mehr v. Smith, supra, 189 Cal.App.4th at p. 273.)
Here, the fourth cause of action implicates protected activity even less than the complaint in Baharian-Mehr. The gravamen of the fourth cause of action is Singletary’s illegal bribery. That bribery harmed the City because it caused the City to enter into the development agreement, which in turn enabled Singletary to disavow the 1992 contract and caused the City to spend as much as $1 million on infrastructure improvements. None of this is even arguably protected activity. And, as already noted, the fourth cause of action does not so much as mention the only assertedly protected activity—suing the City.
The majority nevertheless concludes that “Singletary’s act of suing the City is a substantial part of the fourth cause of action, because the lawsuit aspect of the cause of action appears to form the sole basis for the request for injunctive relief.” (Maj. opn., ante, at pi 768.) But not so. The request for injunctive relief specifically includes an order that Singletary “construct those portions of the Infrastructure which remain to be constructed . . . .” The majority discounts this because it would require Singletary to do something, rather than to refrain from doing something. (Maj. opn., ante, at p. 771.) “An injunction is statutorily defined to be ‘a writ or order requiring a person to refrain from a particular act.’ [Citation.] While the statute seems to limit that definition to prohibitory injunctions, an injunction may also be mandatory, i.e., may compel the performance of an affirmative act. [Citations.]” (McDowell v. Watson (1997) 59 Cal.App.4th 1155, 1160 [69 Cal.Rptr.2d 692].) Thus, this is a valid request for an injunction.
Even if I were to focus solely on the request for an injunction that Singletary “cease and desist from seeking to profit by his own admitted bribery of Grimsby,” there is no reason to assume that this refers to Singletary’s lawsuit against the City. It seems to be a “catch-all” plea for any and all injunctive relief to which the City may be entitled against Singletary’s attempts, known and unknown, to profit from his bribery. While it can be read as including his lawsuit against the City, it can hardly be read as limited to that.
In sum, the gravamen of the fourth cause of action relates to wholly unprotected activity. The sixth cause of action—for an injunction—simply restates and repeats the requests for an injunction in the third and fourth causes of action. Accordingly, the trial court should have denied the SLAPP motion with respect to both the fourth and the sixth causes of action.
*792C. Dissent from "MIXED RESULT.”
Next, I disagree with part A.6. of the majority opinion, entitled, “MIXED RESULT.”
The SLAPP Act authorizes a trial court to strike a “cause of action.” (Code Civ. Proc., § 425.16, subd. (b)(1).) It “cannot be used to strike particular allegations within a cause of action. [Citation.]” (A.F. Brown Electrical Contractor, Inc. v. Rhino Electric Supply, Inc. (2006) 137 Cal.App.4th 1118, 1124 [41 Cal.Rptr.3d 1]; see Guessous v. Chrome Hearts, LLC (2009) 179 Cal.App.4th 1177, 1187 [102 Cal.Rptr.3d 214] [“section 425.16 applies only to a cause of action, not to a remedy”]; Marlin v. Aimco Venezia, LLC (2007) 154 Cal.App.4th 154, 162 [64 Cal.Rptr.3d 488] [prayer for injunction cannot be stricken under SLAPP Act]; M. G. v. Time Warner, Inc. (2001) 89 Cal.App.4th 623, 627-628 [107 Cal.Rptr.2d 504] [Fourth Dist., Div. Two] [“the anti-SLAPP statute allows a motion to strike to be made against only a cause of action, not a cause of action as it applies to an individual plaintiff’].) This is implicit in the gravamen test; otherwise, rather than determining the gravamen of a cause of action, a court could simply strike any allegations based on protected activity, while allowing allegations of unprotected activity to stand.
Nevertheless, the majority concludes that it can and should strike isolated allegations, citing Taus v. Loftus (2007) 40 Cal.4th 683 [54 Cal.Rptr.3d 775, 151 P.3d 1185]. Taus, however, does not support the majority’s position.
It is vital to remember the procedural posture of Taus. The trial court granted the defendants’ SLAPP motion with respect to some causes of action but denied it with respect to others, including causes of action for invasion of privacy and for defamation. (Taus v. Loftus, supra, 40 Cal.4th at p. 702.)
The Court of Appeal held that “the activities of defendants that gave rise to plaintiff’s action . . . were acts in furtherance of defendants’ right of free speech for purposes of the anti-SLAPP statute.” (Taus v. Loftus, supra, 40 Cal.4th at p. 704, fn. omitted.) It then turned to whether the plaintiff had established a probability of prevailing. (Ibid.) The Court of Appeal viewed the invasion of privacy cause of action as “potentially implicating] . . . two distinct tort theories”—public disclosure of private facts and intrusion into private matters. (Id. at p. 705.) It ruled that the plaintiff had shown a probability of prevailing:
(1) On her “public disclosure of private facts” theory based on certain alleged disclosures, but not others (Taus v. Loftus, supra, 40 Cal.4th at pp. 705-706);
*793(2) On her “intrusion into private matters” theory based on certain alleged intrusions, but not others (Taus v. Loftus, supra, 40 Cal.4th at pp. 707-708); and
(3) On her defamation cause of action based on certain alleged statements, but not others (Taus v. Loftus, supra, 40 Cal.4th at pp. 708-711).
It concluded that, while most of the plaintiff’s “claims” should have been “dismissed,” certain “claims”—meaning certain causes of action, to the extent that they were based on certain factual allegations—“could go forward . . . .” (Taus v. Loftus, supra, 40 Cal.4th at p. 711.)
The Supreme Court held that the plaintiff showed a probability of prevailing with respect to only one cause of action (for intrusion into private matters), based on only one alleged intrusion (using intentional misrepresentations to obtain personal information about the plaintiff). (Taus v. Loftus, supra, 40 Cal.4th at pp. 727-741.)
Significantly, however, the court did not address the propriety of “dismissing” particular allegations of the complaint. To the contrary, it stated: “[T]he Court of Appeal held that plaintiff failed to establish such a probability of prevailing with regard to the bulk of defendants’ conduct to which the complaint was directed, and plaintiff did not seek review of the appellate court’s decision. Accordingly, the claims found deficient by the Court of Appeal are not before us. The issues before us are limited to those claims as to which the Court of Appeal found that plaintiff adequately had established a prima facie case to avoid dismissal under section 425.16.” (Taus v. Loftus, supra, 40 Cal.4th at p. 714, italics added.)
Thus, it does not appear that any party was arguing that the Court of Appeal’s approach was erroneous. “ ‘[I]t is axiomatic that cases are not authority for propositions not considered.’ [Citation.]” (Sonic-Calabasas A, Inc. v. Moreno (2011) 51 Cal.4th 659, 694, fn. 14 [121 Cal.Rptr.3d 58, 247 P.3d 130].) Had the Supreme Court really intended to change the well-established rule that the SLAPP Act cannot be used to strike particular allegations, surely it would have said it was doing so and explained why. At a minimum, it would have had to justify taking such a step in the face of the plain language of the SLAPP Act.
I recognize that one case—Wallace v. McCubbin (2011) 196 Cal.App.4th 1169 [128 Cal.Rptr.3d 205]—has read Taus as changing this rule. (Wallace, at pp. 1208-1210.) However, I disagree with Wallace on this point, for the reasons already stated, as well as for the reasons stated by Justice Jones, concurring and dissenting in Wallace. (Id. at pp. 1216-1220 (cone. & dis. *794opn. of Jones, P. J.) [“Taus never analyzed the propriety of striking some, but not all, alleged wrongful acts supporting a cause of action.”].)
In any event, Wallace concluded that Taus v. Loftus, supra, 40 Cal.4th 683 was implicitly overruled on this point in Oasis West Realty, LLC v. Goldman . (2011) 51 Cal.4th 811 [124 Cal.Rptr.3d 256, 250 P.3d 1115], which held “that, where a cause of action ... is based on protected activity, the entire cause of action may proceed as long as the plaintiff shows a probability of prevailing on at least one of the asserted bases for liability.” (Wallace v. McCubbin, supra, 196 Cal.App.4th at p. 1211.) Here, the majority cites both Taus and Wallace. However, it conspicuously ignores not only Oasis, but also the conclusion in Wallace that Oasis overruled Taus.
Finally, both Taus and Wallace were dealing strictly with the second prong of the SLAPP Act test—whether the plaintiff has shown a probability of prevailing. Even assuming that they support striking part of a cause of action, they do so only on the ground that the plaintiff has not shown a probability of prevailing on that part. They do not support striking part of a cause of action based on the first prong of the test—on the ground that that part of the plaintiff’s cause of action does not arise out of protected activity. As I have already argued, that would be inconsistent with the gravamen test.
D. Dissent from “PUBLIC ENFORCEMENT EXCEPTION. ”
With regard to part B„ entitled, “PUBLIC ENFORCEMENT EXCEPTION,” I agree with the conclusion that the exception does not apply, but I disagree with the reasoning.
This exception applies “to any enforcement action brought in the name of the people of the State of California by the Attorney General, district attorney, or city attorney, acting as a public prosecutor.” (Code Civ. Proc., § 425.16, subd. (d), italics added.) It does not apply here simply because the City’s cross-complaint was not brought by the city attorney.
I may take judicial notice that, at all relevant times, the city attorney of Colton was Dean Derleth. While Mr. Derleth is a partner in Best Best & Krieger, which represents the City in this action, his name does not appear on any of the pleadings. The only reasonable reading of the record is that this is an ordinary civil action, brought by the City through other attorneys at Best Best & Krieger, and not brought “by” Mr. Derleth.
I therefore find it unnecessary to discuss whether the exception could apply to a civil action not brought in the name of the People. A fortiori, I find it unnecessary to agree or disagree with City of Long Beach v. California *795Citizens for Neighborhood Empowerment, supra, 111 Cal.App.4th 302. The enforcement action in that case was brought by the city attorney, in his capacity as city attorney. (Id. at p. 306.) Thus, it is perfectly consistent with my conclusion.

 Salma v. Capon (2008) 161 Cal.App.4th 1275 [74 Cal.Rptr.3d 873] [First Dist., Div. Five], which rejected the gravamen test (id. at pp. 1287-1288 & fn. 5), “has not been followed by any other published decision, and . . . every other case holds to the contrary.” (Hecimovich v. Encinal School Parent Teacher Organization (2012) 203 Cal.App.4th 450, 474, fn. 8 [137 Cal.Rptr.3d 455].)